                   Case 1:19-cv-01049-SAB Document 20 Filed 05/11/20 Page 1 of 1



 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6
                                      )                      Case No. 1:19-cv-01049-SAB
 7   NICOLE DAWN JONES,               )
                                      )                      ORDER RE STIPULATION FOR
 8            Plaintiff,              )                      EXTENSION OF TIME
                                      )
 9       vs.                          )                      (ECF No. 19)
                                      )
10   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
11            Defendant.              )
                                      )
12
13            On May 11, 2020, the parties filed a stipulation for an extension of time for Plaintiff to
14   serve her letter brief on Defendant. The Court finds good cause exists to grant the stipulation, and
15   the scheduling order is modified as follows:
16            1.       Plaintiff’s confidential letter brief shall be served on or before June 10, 2020;

17            2.       Commissioner’s confidential letter brief shall be served on or before July 10, 2020;

18            3.       Any stipulation to remand the case shall be filed on or before July 24, 2020;

19            4.       Plaintiff’s opening brief shall be filed on or before August 24, 2020;

20            5.       Commissioner’s responsive brief shall be filed on or before September 25, 2020;

21            6.       Plaintiff may file a reply brief on or before October 15, 2020; and
              7.       All other aspects of the December 6, 2019 scheduling order remain in effect.
22
23
     IT IS SO ORDERED.
24
     Dated:        May 11, 2020
25
                                                           UNITED STATES MAGISTRATE JUDGE
26
27
28



                                                     1
